Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on December 6, 2021. Claims 20-38 are pending. Claims 1-19 are cancelled. Claims 20, 23, 24, 26, 28-31, 34, and 36 are amended. Claims 37 and 38 are newly added. 

Response to Arguments
Referring to the objections to the drawings, Applicant’s amendments and provision of amended replacement drawings are acknowledged. As such, the objections to the drawings are withdrawn.
Referring to the objection to the abstract, Applicant’s amendments are acknowledged. As such, the objection to the abstract is withdrawn.
Referring to the objections to claims 23, 24, 26 and 28-30, Applicant’s amendments are acknowledged. As such, the objections to the claims are withdrawn.
Applicant’s arguments with respect to claims 20-23, 28, 29, and 31-36 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 28, 29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0264936 by Depies et al (hereafter Depies), and further in view of US 2016/0350609 by Mason et al (hereafter Mason).

	Referring to claim 20, Depies discloses an apparatus [Virtual Reality (VR) system, Abstract; Fig 1, 5] comprising:
at least one processor [controller 510, Fig 5; microprocessor, para 135]; and 
at least one memory including computer program code [memory circuit, modules, programs, para 137-138],
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
enable user definition of a search parameter [wherein the user at client device 34 requests to perform a search, select a sports game etc., para 61; user preselection (input) 951 of content including games, teams etc., para 117, Fig 16];
cause searching of content to find content having the search parameter and to provide the found content having the search parameter as search results [wherein based on the user’s preselection of content,  a game is displayed in the FOV, para 122]; and
cause rendering of the search results around the user, using virtual reality, at different positions in a three dimensional space [wherein menu and tiles of games are displayed, Fig 16, element 958, para 122-123; see FOV 790 comprising plurality of tiles e.g. 804, 810 displayed on virtual reality device, para 89,93; Fig 9; FOV 1000, Fig 17 and specification].

para 61, 117, Fig 6], and searches for content having audio or visual data associated with the sports related search parameter [para 122], it remains silent as to the search parameter specifically identifying a person, searching of content to find content having audio or visual data associated with the person identified by the search parameter, and to provide the found content having audio or visual data matching the person identified by the search parameter as search results.
	
	However, Mason discloses searching for an identified person, searching of content to find content having audio or visual data associated with the person identified, and to provide the found content having audio or visual data matching the person identified as search results [wherein original content received is analyzed to detect the dace of an actor depicted in the original content and perform facial recognition to identify a certain actor, para 60; content analyzer queries characteristics database with the name of the actor or other metadata generated based on the identified action to request additional stored information from the characteristics database, query includes actors name, unique identifier associated with actor or other metadata identifying actor in the scene, para 60; additional stored content includes video and images of identified actor which are included in the generation of VR content view, para 61].
	
	Depies and Mason are analogous art because they are both in the same field of endeavor- display of virtual reality content according to user specified criteria. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search interface of Depies directed to sports game content to include search criteria identifying a person (actor) as taught by Mason, to allow for detection of a variety of different features within original content that is input as a query. A person of ordinary skill in the art would have been motivated to make this modification because it would only require mere replacement of the focus of the search being sports game related content as in Depies with a focus of search being a particular actor or individual as in Mason and would achieve predictable results. Furthermore, Depies teaches that this combination would be achievable because its disclosure includes particular examples but that modifications may be possible [para 133].

	Referring to claim 34, the limitations of the claim are similar to those of claim 20 above in the form of a method [Depies, para 7]. As such, claim 34 is rejected for the same reasons as claim 20 above. 

	Referring to claim 36, the limitations of the claim are similar to those of claim 20 above in the form of a computer readable medium comprising program instructions [Depies, memory circuit, modules, programs, para 137-138]. As such, claim 36 is rejected for the same reasons as claim 20 above.

causing rendering of each of multiple different sound objects, using audio virtual reality, at a different position in the three dimensional space [Depies, wherein content delivered in virtual reality system includes audio and music, para 31; display 42 of virtual reality device displays video and audio signals, para 40, see Fig 1].

	Referring to claim 22, Depies/Mason discloses causing, for at least a first search result rendered at a first position, rendering of one of multiple sound objects, using audio virtual reality, at the first position in the three dimensional space and causing display of one of multiple images or videos, using visual virtual reality, at the first position in the three dimensional space [Depies, wherein content delivered in virtual reality system includes audio and music, para 31; display 42 of virtual reality device displays video and audio signals, para 40, see Fig 1; generation of video content based on upgrade options which include video and audio access for selections, para 88].

	Referring to claim 23, Depies/Mason discloses automatically increase a field of view of the image or video displayed at the first position, using visual virtual reality, in dependence upon a time duration a user looks towards the first position [Depies, generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions, para 81, which then causes the FOV to change as the user’s head and/or eye balls move, para 84; when user stops on one of the selectable items for a predetermined period of time, that item is selected, para 86].

	Referring to claim 28, Depies/Mason discloses enable browsing of the search results, rendered using virtual reality at different positions in a three dimensional space, by detecting an orientation of the user in the three dimensional space and when the orientation of the user in the three dimensional space corresponds to a position at which a search result is rendered browsing to that search result [Depies, generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions, para 81, which then causes the FOV to change as the user’s head and/or eye balls move, para 84; when user stops on one of the selectable items for a predetermined period of time, that item is selected, para 86].

	Referring to claim 29, Depies/Mason discloses enable user selection of one of the search results, rendered using virtual reality at different positions in a three dimensional space, in response to detection that an orientation of the user in the three dimensional space corresponds, for a minimum time duration, to a position at which a search result is rendered [Depies, generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions, para 81, which then causes the FOV to change as the user’s head and/or eye balls move, para 84; when user stops on one of the selectable items for a predetermined period of time, that item is selected, para 86].

	Referring to claim 31, Depies/Mason discloses that the search parameter identifies a person at least one of visually or audibly [Depies, voice input command, para 80; Mason, original content image includes actor, para 58-60].

	Referring to claim 32, Depies/Mason discloses that the apparatus is a module for a virtual reality device [Depies, virtual reality module 456, para 66].

	Referring to claim 33, Depies/Mason discloses that the apparatus is a head-mounted virtual reality device [Depies, head mounted display (HMD), para 6, 8].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Depies, in view of Mason, as applied to claim 21 above and further in view of US 2009/0219224 by Elg.
	Referring to claim 24, Depies/Mason discloses all of the above claimed subject matter and also discloses the ability of changing an output volume of the sound object rendered at the first position [Depies, wherein user receiving device 22 (that is connected to virtual reality device 36, para 36) is able to change the volume of content shown on display 58 [para 52]; and also discloses generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions [Depies, para 81], which then causes the FOV to change as the user’s head and/or eye balls move [Depies, para 84], the change in FOV corresponding to a dependence upon a time duration a user looks towards the first position, as claimed.  
	However, it remains silent as to specifically the feature of automatically increasing an output volume of the sound object. 
	However, Elg teaches display of content in a virtual reality environment, that includes automatically increasing an output volume of a sound object through user selection within the virtual environment [wherein when a user in a virtual 3D gaming environment turns his head toward a roaring sound in the game, the display is altered such that the source of the roar is in the field of view of the in-game character and the sound maybe altered to be louder to reflect that the in-game character is now facing the origin of the roar, para 60]. 
	Depies, Mason and Elg are analogous art because they are in the same field of endeavor- display of virtual reality content according to user specified criteria.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to show an adjustment to the FOV of Depies comprising audio content by increasing the output volume of the audio content upon user selection within the virtual reality display, as taught by the adjustment to the FOV within the gaming environment of Elg because it would achieve predictable results. Furthermore, the virtual reality system of Depies allows for audio content to be sent to the client device that is used as part of the virtual reality device [Depies, para 79]. As such, the volume increasing feature of Elg would not affect the functionality of the Depies’ overall virtual reality system. 
	
Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Depies, in view of Mason, as applied to claim 20 above and further in view of US Patent 10,949,882 issued to Du.
	Referring to claim 30, Depies/Mason discloses all of the above claimed subject matter and also discloses searching of content to find content having the search parameter and to provide the found content having the search parameter as search results around the user for rendering using virtual reality, wherein the search comprises searching of video content to find video content having the search parameter and provide the found video content having the search parameter as search results; causing rendering of the search results around the user, using virtual reality, at different positions in the three dimensional space [Depies, wherein based on the user’s preselection of content,  a game is displayed in the FOV, para 122; wherein menu and tiles of games are displayed, Fig 16, element 958, para 122-123; see FOV 790 comprising plurality of tiles e.g. 804, 810 displayed on virtual reality device, para 89,93; Fig 9; FOV 1000, Fig 17 and specification ]; and also finding sound objects having the search parameter and providing the found sound objects having the search parameter as search results [Depies, wherein content delivered in virtual reality system includes audio and music, para 31; display 42 of virtual reality device displays video and audio signals, para 40, see Fig 1; generation of video content based on upgrade options which include video and audio access for selections, para 88]. 

	However Depies/Mason remains silent as to specifically a two-stage ordered search of content with the video content search results being intermediate search results which are used to find sound objects having the search parameter as final search results. 
	However Du teaches display of content in a virtual reality environment that teaches integration of images within a virtual environment with real-time content matched advertisement elements which include audio content [Abstract; col. 7, lines 25-42].
	Depies, Mason and Du are analogous art because they are in the same field of endeavor- display of virtual reality content according to user specified criteria.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display of the virtual reality system of Depies to display the integrated images with content-matched advertisement elements of Du because the modification would achieve predictable results. Furthermore, the virtual reality system of Depies allows for audio content to be sent to the client device that is used as part of the virtual reality device [Depies, para 79]. As such, the integration of images with real-time content matched advertisement elements which include audio content of Du would not affect the functionality of the Depies’ overall virtual reality system. 

	Referring to claim 25, the limitations of the claim are similar to those of claim 30 above. As such, the claim is rejected for the same reasons as claim 30 above. 

if the user continues to look towards the particular search result at the particular position in the three dimensional space, cause display of the video, associated with the particular search result, using visual virtual reality, at the same particular position in the three dimensional space with an increasing field of view [Depies, generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions, para 81, which then causes the FOV to change as the user’s head and/or eye balls move, para 84; when user stops on one of the selectable items for a predetermined period of time, that item is selected, para 86].

	Referring to claim 27, Depies/Mason/Du discloses that when the field of view increases beyond a particular size switching from a search mode to a playback mode comprising display of the video, associated with the particular search result, using visual virtual reality [Depies, generating field-of-view signal FOV indicating a FOV based on viewing angle signal VA which includes an amount of time the virtual reality device and/or user eye balls are located in particular positions, para 81, which then causes the FOV to change as the user’s head and/or eye balls move, para 84; when user stops on one of the selectable items for a predetermined period of time, that item is selected, para 86].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Depies, in view of Mason, as applied to claim 20 above and further in view of US 2002/0059370 by Shuster.
	Referring to claim 37, Depies/Mason discloses all of the above claimed subject matter and also discloses searching of content to find content having audio or visual data associated with a person identified by the search parameter and to provide the found content having audio or visual data matching the person identified by the search parameter as search results, as addressed above and further discloses identifying particular sounds in the searched content and determining an associated category, wherein the associated category is one of a human, animal, or nature sound [Mason, audio analyzer matches recognized voice with stored voice information to identify particular actor or person, para 84; coast or beach environment sounds e.g. crashing waves, para 87]. However it remains silent as to specifically using spectral analysis to identify sounds. 
	 Shuster discloses using spectral analysis to identify the song and artist of music as an ambient sound detected by a sensor unit [para 14, 48].
	Depies, Mason and Shuster are analogous art because they are in the same field of endeavor- display of content to a user according to user specified criteria.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the audio analyzer voice recognition functionality of Mason include spectral analysis in its analysis because the modification would achieve predicable results. Furthermore, this combination would be achievable because the disclosure of Mason is not limited and can be applied to other types of processes [para 103].

	Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 38, the primary reason for the indication of allowable subject matter is the inclusion of the limitation that responsive to the user turning their head clockwise, rotating a rendered sound scene in an anticlockwise direction relative to an angle the user turned their head and keeping the rendered sound scene fixed in space, wherein the rendered sound scene comprises all sound sources in the three dimensional space, in combination with all claimed limitations, which are not taught by the prior art of record.

The closest prior art Mason discloses VR sensors that track head movements of a user to detect a point of gaze or motion of the users eye relative to the user’s head direction [para 21] and also discloses that the audio recognition component may detect in the audio of an object such as a helicopter, that the helicopter is flying through the scene in a left to right direction and based on this recognized information, the audio analyzer generates context information for generating the VR scene to compile a virtual representation of its position, speed and direction within the virtual space [para 85].  
It is for these reasons that claim 38 defines over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167